DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-8 and 15-18, in the reply filed on 12/31/2021 is acknowledged. Claims 9-14 and 19-20 are withdrawn from examination at this time. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, dated 10/13/2022, with respect to claims 1-8 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument – (page 8-14) Applicant argues the lack of teaching regarding the new claim amendment “based on a criterion” by Battle et al. Applicant explained, in pages 9-12, where the First ANN and Second ANN are independently operating. Applicant further agues that lack of teaching of Battle et al in figure 2-3 and in paragraph 0088 and Hypothetical combinations of Battles embodiments in regard to the new claim amendment. The same argument is applying to teaching of Nye et al for claims 4 and 7 and Funka-Lea et al for claim 6. Please review the Remarks for further detail. 
Examiner’s response – And updated searching found that Wubbels et al (US 10,599,984) teaches the subject matter of the new claim amendment in column 20 line 65 to column 21 line 7. The combination of Battle et al (US 2018/0286046) in view of Wubbels et al (US 10,599,984) teaches “…a criterion of whether the first result would be accepted, and wherein the second result is obtained independently of operation of generating the first result by the first artificial neural network.” Please look at the Office Action below for further detail. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recited “…based on a criterion of…”, where the word “a criterion” is view as new matter. A review of the directed specification of paragraphs 0077, 0091, 0093, 0095 and 0103 of the instant invention does not state any claim element of “a criterion”. A search of the specification shows no claim element of “a criterion”. A search for synonym term of “a criterion” such as standard, norm, yardstick, benchmark, gauge, scale and indictor are not found as well. Please amend or direct to support paragraph to overcome. For the sake or compact prosecution, the claims will still be examined. 
Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recited “…based on a criterion of…”, where the word “a criterion” is view as new matter. A review of the directed specification of paragraphs 0077, 0091, 0093, 0095 and 0103 of the instant invention does not state any claim element of “a criterion”. A search of the specification shows no claim element of “a criterion”. A search for synonym term of “a criterion” such as standard, norm, yardstick, benchmark, gauge, scale and indictor are not found as well. Please amend or direct to support paragraph to overcome. For the sake or compact prosecution, the claims will still be examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Battle et al (US 2018/0286046) in view of Wubbels et al (US 10,599,984).
Claim 1:
Battle et al teaches the following subject matter:
An artificial neural network-based medical image analysis apparatus for analyzing a medical image based on a medical artificial neural network, the artificial neural network-based medical image analysis apparatus comprising a computing system, the computing system comprising at least one processor,  (figure 1 teaches scanner for medical imaging for medical images, computing system with neural networks for analysis of medical images, where the computing system have processor)wherein the at least one processor is configured to:
acquire or receive a first result obtained through an inference of a first artificial neural network from a first medical image (figure 3 and 0106-0108, A1 and A2 (first medical images, figure 2 and 0097-0101 where A1 and A2 are 3D, stereo image of the body region/medical image) are input into L1 (first artificial neural network) that would output results CH1, CH2 and CH3 (first result));
input the first result to a second artificial neural network (figure 3 and 0106-0108, SC1, SC2, SC3 (first result) into the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network));
acquire a second result obtained through an inference of the second artificial neural network from the first result, wherein the second result includes a determination (figure 3 and 0106-0108, RES (second result) and PRB (probabilities) output from the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network); 0107 teach detail of PRB as an output of L2, where PRB  for the correctness of the classification: confidence range, situated within a specific value range, stronger influence)
provide the second result to a user as a determination result of the first result with regard to the first medical image (figure 3 and 0106-0108, RES (second result) and PRB (probabilities) output from the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network); 0108 teach output of L2, RES and PRB, presented to medical practitioner (user), where the RES and PRB is determination of first results SC1, SC2, SC3).
Battle et al teaches all the subject matter above but not the following which is taught by Wubbels et al:
based on a criterion of whether the first result would be accepted, and wherein the second result is obtained independently of operation of generating the first result by the first artificial neural network (column 20 line 65 – column 21 lines 7 teaches first and second machine learning (artificial neural network) with regard to criterion that would be accurate (accepted), where the second machine learning use dataset with predefined such as gender, races, ethnicities, which is not an output from the first machine learning, and thus independent).
Battles et al and Wubbels et al are both in the field of image analysis especially the use of dual machine learning (artificial neural network) for analyzing medical evaluation such that the combine outcome is predictable.  
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Battles et al by Wubbels et al such would ation helps identify low-performing models that are already deployed, so that relevant parties can quickly take action to improve either the machine learning model or the input data as disclosed by Wubbels et al in Abstract.

Claim 2:
Battle et al further teaches:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the at least one processor is further configured to offer a suggestion about whether to accept the first result to the user based on the second result (figure 3 and 0104-0105 teaches using CLA, CRT and L2 to categorization for or against (accept or not accept) against a lung cancer illness output on the screen to the user; above show the use of RES and PRB to figure to accept the results).

Claim 3:
Battle et al further teaches:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the second artificial neural network is an artificial neural network (figure 3 and 0105 teaches machine learning L2 (ANN)) that has learned a function of determining whether each of the plurality of second analysis results is acceptable by receiving expert evaluations for a plurality of second analysis results generated through inferences of the first artificial neural network from a plurality of second medical images (above teaches machine learning L1 and L2 (first and second ANN), where 0083-0088 further teaches that the learning process can improve and accelerated with assessment and/or rating performed by an operator (expert) as part of the training).

Claim 5: 
Battle et al further teaches:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the at least one processor is further configured to:
control the second artificial neural network so that the second artificial neural network extracts contextual information about the first result (figure 3 where CLA and CRT are part of the control for L2; 0105 teaches L2 (second ANN) use for classification, where 0064-0067 teaches where measurable variable values such as length, thickness, volume, shape and geometric arrangement is part of the evaluation of the quantified characteristics in classification criterion); and
control the second artificial neural network so that the second artificial neural network outputs the second result evaluating the first result based on the contextual information through an inference (figure 3 where CLA and CRT are part of the control for L2; figure 3 teaches L1 output (first analysis result) into L2 (second ANN/ML/neural network) which output first evaluation result. Paragraphs 0064-0067 teaches the contextual information such as measurements).

Claim 8: 
Battle et al further teaches:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the at least one processor is further configured to:
visualize the first result into a representative visualization form according to predetermined rules (figure 2-3 where ANA (with L1) output SC1,2,3 (first analysis result) that control by DET and QUA (predetermined rules); 0105-0107 teach where SC1, as well as 2 and 3, can be output on the screen (visualization form) of the user terminal); and
provide the first result, visualized into the representative visualization form, as an input to the second artificial neural network (figure 2-3 where SC1,2,3 (first analysis result) input to CLA/CRT/L2 (second ANN)).

Claim 15:
Battle et al teaches the following subject matter:
An artificial neural network-based medical image analysis method, the artificial neural network-based medical image analysis method being performed by program instructions executed by a computing system, the artificial neural network-based medical image analysis method comprising (Abstract teaches method with the use of optical recording, machine learning for examination of object of interest):
acquire or receive a first result obtained through an inference of a first artificial neural network from a first medical image (figure 3 and 0106-0108, A1 and A2 (first medical image, figure 2 and 0097-0101 where A1 and A2 are 3D, stereo image of the body region/medical image) are input into L1 (first artificial neural network) that would output results CH1, CH2 and CH3 (first result));
input the first result to a second artificial neural network (figure 3 and 0106-0108, SC1, SC2, SC3 (first result) into the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network));
acquire a second result obtained through an inference of the second artificial neural network from the first result, wherein the second result includes a determination (figure 3 and 0106-0108, RES (second result) and PRB (probabilities) output from the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network); 0107 teach detail of PRB as an output of L2, where PRB  for the correctness of the classification: confidence range, situated within a specific value range, stronger influence)
provide the second result to a user as a determination result of the first result with regard to the first medical image (figure 3 and 0106-0108, RES (second result) and PRB (probabilities) output from the L2 (second artificial neural network, paragraph 0105-0107 teach L2 is a second machine learning/second artificial neural network); 0108 teach output of L2, RES and PRB, presented to medical practitioner (user), where the RES and PRB is determination of first results SC1, SC2, SC3).


Battle et al teaches all the subject matter above but not the following which is taught by Wubbels et al:
based on a criterion of whether the first result would be accepted, and wherein the second result is obtained independently of operation of generating the first result by the first artificial neural network (column 20 line 65 – column 21 lines 7 teaches first and second machine learning (artificial neural network) with regard to criterion that would be accurate (accepted), where the second machine learning use dataset with predefined such as gender, races, ethnicities, which is not an output from the first machine learning, and thus independent).
Battles et al and Wubbels et al are both in the field of image analysis especially the use of dual machine learning (artificial neural network) for analyzing medical evaluation such that the combine outcome is predictable.  
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Battles et al by Wubbels et al such would ation helps identify low-performing models that are already deployed, so that relevant parties can quickly take action to improve either the machine learning model or the input data as disclosed by Wubbels et al in Abstract.

Claim 16:
Battle et al further teaches:
The artificial neural network-based medical image analysis method of claim 15, further comprising offering a suggestion about whether to accept the first analysis result to the user based on the second result (figure 3 and 0104-0105 teaches using CLA, CRT and L2 to categorization for or against (accept or not accept) against a lung cancer illness output on the screen to the user).



Claim 17:
Battle et al further teaches:
The artificial neural network-based medical image analysis method of claim 15, wherein the acquiring a second result comprises:
extracting, by the second artificial neural network, contextual information about the first result (figure 3 where CLA and CRT are part of the extract for L2 (second ANN); 0105 teaches L2 (second ANN) use for classification, where 0064-0067 teaches where measurable variable values such as length, thickness, volume, shape and geometric arrangement is part of the evaluation of the quantified characteristics in classification criterion); and
outputting, by the second artificial neural network, the second result evaluating the second result based on the contextual information through an inference (figure 3 where CLA and CRT are part of the control output for L2; figure 3 teaches L1 output (first analysis result) into L2 (second ANN/ML/neural network) which output first evaluation result. Paragraphs 0064-0067 teaches the contextual information such as measurements).

Claim 18: 
Battle et al further teaches:
The artificial neural network-based medical image analysis method of claim 15, further comprising:
visualizing the first result into a representative visualization form according to predetermined rules (figure 2-3 where ANA (with L1) output SC1,2,3 (first analysis result) that control by DET and QUA (predetermined rules); 0105-0107 teach where SC1, as well as 2 and 3, can be output on the screen (visualization form) of the user terminal); and
providing the first result, visualized into the representative visualization form, as an input to the second artificial neural network (figure 2-3 where SC1,2,3 (first analysis result) input to CLA/CRT/L2 (second ANN)).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Battle et al (US 2018/0286046) and Wubbels et al (US 10,599,984) in view of Nye et al (US 2019/01580857).
Claim 4:
Battle et al an Wubbels et al teaches all first ANN and first medical image above, but not following which is taught by Ne et al:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein provides at least one of an object detection in the first medical image, an image segmentation for the first medical image, a medical diagnosis based on the first medical image, and quantification object in the first medical image as the first analysis result (0055 teaches use of machine learning for image analysis; paragraph 0108-0109 teach where segmentation is part of the analysis; paragraph 0096-0098 teaches clinical findings such as location, severity, size and appearance view as clinical diagnosis as part of the analysis; 0096 teaches density, opacity and volumetric measurements as part of the analysis: above teaches figure 3 with PRB for confidence and QUA for quantification).
Battle et al and Wubbels et al and Ne et al are both in the field of image analysis especially with medical images using neural network (machine learning) to generate data for diagnosis such that the combine outcome is predictable. 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date to modify the first artificial neural network (ANN/machine learning/neural network) of Battle et al and Wubbels et al to incorporate the analysis such as segmentation, clinical diagnosis and measurement as part of the ANN output which would translate into correct detection/diagnosis of the image data and confidence in the identification of the finding as disclosed by Ne et el in 0097.  

Claim 7:
Battle et al and Wubbels et al teaches all first ANN and first medical image above, but not following which is taught by Ne et al:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the at least one processor is further configured to:
display heatmap information based on internal parameters of the second artificial neural network outputting the second result by overlaying the heatmap information on the first medical image or first result (above teaches first medical image, first analysis result, first evaluation result from second ANN. 0106 teaches the use of AI (ANN/ML/neural network) on medical image to result with heatmap which can be overlay on display (examiner view this as medical image on display) to show finding and/or associated information); and
provide the heatmap information to the user as descriptive information about a process in which the second artificial neural network outputs the first evaluation result (above teaches heatmap to user and 0106 further teaches descriptive information to notify the Tech the failing “quality check AI”, also other notification to indicating to the Tech such as “retake”).
Battle et al and Wubbels et al and Ne et al are both in the field of image analysis especially with medical images using neural network (machine learning) to generate data for diagnosis such that the combine outcome is predictable. 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date to modify the neural network of Battle et al and Wubbels et al with further analysis such as heatmap analysis such that the evaluate image quality is sufficient to be enable for further automated analysis as disclosed by Ne et al in paragraphs 0106-0107. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Battle et al (US 2018/0286046) Wubbels et al (US 10,599,984) in view of Funka-Lea et al (US 2019/0261945).
Claim 6:
Battle et al and Wubbels et al teaches the following:
The artificial neural network-based medical image analysis apparatus of claim 1, wherein the at least one processor is further configured to:
control the second artificial neural network so that the second artificial neural network extracts contextual information about the first medical image (Battle et al - figure 3 where CLA and CRT are part of the control for L2; 0105 teaches L2 (second ANN) use for classification, where 0064-0067 teaches where measurable variable values such as length, thickness, volume, shape and geometric arrangement is part of the evaluation of the quantified characteristics in classification criterion); and
control the second artificial neural network so that the second artificial neural network outputs the second result evaluating the first analysis result for the first medical image based on the contextual information through inference (Battle et al - figure 3 where CLA and CRT are part of the control for L2; figure 3 teaches L1 output (first analysis result) into L2 (second ANN/ML/neural network) which output first evaluation result. Paragraphs 0064-0067 teaches the contextual information such as measurements).
Battle et al and Wubbels et al teaches all the subject matter above, but not following which is taught by Funka-Lea et al:
input both the first medical image and the first analysis result to the second artificial neural network (0023 teaches input both the original ICE image (first medical image) and preliminary 2D segmentation (first analysis result) in to an additional neural network (second ANN)).
Battle et al and Wubbels et al and Funka-Lea et al are both in the field of image analysis especially with medical images using neural network (machine learning) to generate data for diagnosis such that the combine outcome is predictable. 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date to modify the input of the second ANN of Battle et al and Wubbels et al to include the first medical image in addition to the first analysis result of Funka-Lea et al would achieve a collaborative structure understanding through a multi-task, and volume-to-volume formulation as disclosed by Funka-Lea et al et al in 0023. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TIWARI et al (US 2020/0327449) teaches user retention platform may perform a first evaluation on a first set of data models that are capable of being used as part of the first machine-learning-driven analysis. In some implementations, the user retention platform may select a first data model, of the first set of data models, based on a result of the first evaluation. In some implementations, the user retention platform may perform a second evaluation on a second set of data models that are capable of being used as part of the second machine-learning-driven analysis. In some implementations, the user retention platform may select a second data model, of the second set of data models, based on a result of the second evaluation.
BAO et al (US 2020/0104720) teaches  first test result of the second neural network model may include an evaluation score of the second neural network model, and the at least one processor is further configured to cause the system to determine whether the evaluation score of the second neural network model is greater than a threshold and determine that the first test result satisfies the first condition in response to a determination that the evaluation score of the second neural network model is greater than the threshold.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656